Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 9/15/21 has been entered.  Claim 7, 21 and 23-25 are canceled. Claim 33-35 are new. Claim 1, 8-10, 17, 20, 22 and 26-27 have been amended. Claims 1-6, 8-17, 20, 22 and 26-35 are pending and are under examination. Claims 18-19 are withdrawn. 



Claim Rejections - Withdrawn
The rejection of claims 8, 9, 10 and 27  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 20, 23, 24, 27 and 30-32 under 35 U.S.C. 102(a)(1) as being anticipated by De Hemptinne et al. US 2010/0034850 2/11/2010 is withdrawn in view of the amendment to the claims.

The rejection of claim(s) 20, 23, 24, 27, 28 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Kapre et al US 2016/0303216 10/20/16 is withdrawn in view of the amendment to the claims.

The rejection of claim 1, 8, 9, 10, 13-16, 20, 21, 27 and 30-32 under 35 U.S.C. 102(a) (1) as being anticipated by Makidon et al. US 2018/0071380 3/15/2018 is withdrawn in view of the amendment to the claims.


New rejections that address each amended independent claim separately is set forth below.

The rejection of claims 11-12 and 28-29  under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018  and  Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Higashi et al. Allergolgy International, 2010; 59:161-166 cited in IDS and Grumezescu et al (Microbial Production of Food Ingredients and Additives. Handbook of Food Bioengineering 2017, page 362) and Upadhyay et al EXCLI J 2017; 16:210-228 as applied to claims 1-10, 13-16, 17, 20, 21, 22, 23, 25, 26, 27 and 30-32 above, further in view of Kapre et al US 2016/0303216 10/20/16 is withdrawn in view of the amendment to the claims.

Claim Objections
Claim 17 is objected to because of the following informalities:  “in the presence” is repeated twice in 7.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


Claims 1-6, 8-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 in view of Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Upadhyay et al EXCLI J 2017; 16:210-228. 


Claim 8-10: Makidon et al disclose that the B. pertussis antigens is B. pertussis toxin PT i.e. extracellular toxin, adhesins (adhesion protein) or B. pertussis virulence factors i.e. proteins, fragments thereof (see paragraph 5). Makidon et al disclose combinations of B. pertussis immunogenic antigens including but not limited to combinations of Pertussis toxin, filamentous hemagglutinin (FHA), pertactin (PRN), fimbriae (FIM), attachment pili, tracheal toxin (TCT) or other B. pertussis immunogenic antigens known in the art, and antigenic fragments thereof. See paragraph 8.
Claim 13: Makidon et al disclose that the immune response generated by the vaccine composition includes a Th1 and Th17 immune response-see paragraph 44, 64, 246).
Claim 14-16: Makidon et al disclose the composition is formulated for intranasal administration or oral administration (paragraph 204). Makidon et al disclose that the composition can be administered by any route of administration (paragraph 251) such as transdermal, rectal injection via intravenous, subcutaneous or intraperitoneally (see paragraph 54).


Makidon et al does not disclose that the glucan is a high molecular weight glucose polymer, wherein the high molecular weight glucose polymer is a 1, 3-beta-glucan/1,6-beta glucan polymer derived from baker’s yeast with a particle size of about 3µm to about 10 µm; claim 2: that the glucan has a molecular weight between 68 kDa and 680 kDa;  does not disclose claim 3 wherein the high molecular weight glucose polymer is soluble or dispersible in water or aqueous base, and gellable in the presence in the presence of CO2 and aqueous acid; does not disclose claim 4,  wherein the high molecular weight glucose polymer is a beta-glucan; does not disclose claim 5 wherein the 
Sedmak et al disclose the production glucans such as 1, 3 and 1, 6 beta-glucans (see column 1 lines 13-27) from cell wall of Saccharomyces cerevisiae (baker’s yeast –see column 3 lines 15-35). See column 1 lines 39-43. Sedmak et al disclose that glucans have been shown to have immunopharmalogical activity in human and animals and yeast beta -glucans may stimulate the innate (non-specific) immune response of vertebrates and invertebrates via interaction with the Toll-like receptor Dectin-1. See column 1 lines 52-67. Sedmak et al disclose enriched beta-(1, 3/1, 6) glucan copolymer cell wall product (see column 8 lines 31-34).
Upadhyay et al ( at page 211 column 1 3rd paragraph)  beta-glucans extracted from the cell walls of baker’s yeast are porous, 1-4 µm spherical shells composed primarily of beta 1,3/1,6-D-glucan.
Upadhyay et al disclose that for the beta-glucans to be phagocytosed by macrophages (the beta 1,3 glucans serves as pathogen associated molecular patterns that engage dectin 1 receptors on macrophages, leading to their activation and the induction of immune response, Upadhyay p. 211 last paragraph of column 1), Upadhyay disclose they have to be in the appropriate size range of 1-10 µm (see Upadhyay page 213 under “particle size and zeta potential measurement of GP.  Upadhyay was able to obtain glucan particles comprising  beta 1,3/1,6-D-glucan were 2.9 to 6.1 µm. Upadhyay who discloses that to overcome the problem of particle aggregation in the isolation of  glucan particles from baker’s yeast, the aggregated particles can be sonicated. See page 212 under preparation of preparation of beta-glucan particles. Upadhyay et al ( at page 211 column 1 3rd paragraph) also disclose that beta-glucans extracted from the cell walls of baker’s yeast are porous, 1-4 µm spherical shells composed primarily of beta 1,3/1,6-D-glucan.
The 1,3/1,6 beta glucan disclosed by Sedmak or Upadhyay are being regard as  1,3-beta glucan polymer for the purposes of this rejection.

The motivation to do so is that Makidon et al disclose that the vaccine comprises glucan immune modulator and Sedmak et al disclose that glucans have been shown to have immunopharmalogical activity in human and animals and yeast beta -glucans may stimulate the innate (non-specific) immune response of vertebrates and invertebrates via interaction with the Toll-like receptor Dectin-1. 
The motivation to use the 1,3-beta-glucan  or a 1,3-beta-glucan/1,6-beta-D-glucan copolymer having a particle size of about 3 µm to about 10 µm is that Upadhyay et al  disclose that for the beta-glucans to be  phagocytosed by macrophages (the beta 1,3 glucans serves as pathogen associated molecular patterns that engage dectin 1 receptors on macrophages, leading to their activation and the induction of immune response), Upadhyay disclose they have to be in the appropriate size range of 1-10 µm and Upadhyay et al  disclose how to  obtain glucan particles comprising  beta 1,3/1,6-D-glucan with particle size 2.9 to 6.1 µm and Upadhyay et al also disclose that beta-glucans extracted from the cell walls of baker’s yeast are porous, 1-4 µm spherical shells composed primarily of beta 1,3/1,6-D-glucan.
With respect to claim 2, since the 1, 3-beta-glucan/1,6-beta-D-glucan have a particle size of about 3 µm to about 10 µm i.e. 1-10 µm, 2.9 to 6.1 µm or 1-4 µm, the glucan particles will also have a molecular weight between 68 kDal and 680 kDal, absent any other evidence to the contrary.



Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 and Sedmak, Joseph James (hereinafter .
The combination of Makidon et al and Sedmak and Upadhyay et al does not disclose that the composition further includes an adenylate cyclase toxin (ACT) antigen and wherein the ACT antigen is a C-terminal repeats in toxin domain RTX of ACT.
Kapre et al disclose a vaccine composition, comprising B. pertussis antigens detoxified pertussis toxin (PT), a genetically detoxified pertussis adenylate cyclase toxin (ACT) and immunogenic oligosaccharide or fragment thereof derived from the lipooligosaccharide of B. pertussis having one or more of the antigenic determinants of the endotoxin wherein the vaccine composition induces a pertussis toxin-specific Th1/Th17 cell response (see paragraph 6, 14).
Kapre et al disclose that the ACT antigen is a C-terminal repeats-in-toxin domain (RTX) of ACT i.e. Kapre et al disclose the antigen AC-Hly (paragraph 15) wherein Hly stands for the pore forming repeat in toxin ((RTX) hemolysin (see paragraph 21). Kapre et al disclose that ACT is an importance virulence factor which acts like a force field against the immune system and immunization with ACT antigens are protective against B. pertussis. See paragraph 15 of Kapre et al.
It would have been prima facie obvious to a person or ordinary skill in the art as of the effective filing date to have added the ACT antigens including the pore forming repeat in toxin ((RTX) to the vaccine of the combination of Makidon et al and Sedmak and Upadhyay et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Kapre et al disclose that ACT is an importance virulence factor which acts like a force field against the immune system and immunization with ACT antigens are protective against B. pertussis.
                                                                                                                                                                                                 

s 17, 20, 22, 26-27 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 in view of Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Upadhyay et al EXCLI J 2017; 16:210-228. 
Claim 17 and 20: Makidon et al disclose a vaccine composition, comprising a B. pertussis antigen (paragraph 5) and an effective amount of an immune modulator glucan added to the vaccine composition (see paragraph 201).

Claim 27: Makidon et al disclose that the B. pertussis antigens is B. pertussis toxin PT i.e. extracellular toxin, adhesins (adhesion protein) or B. pertussis virulence factors i.e. proteins, fragments thereof (see paragraph 5). Makidon et al disclose combinations of B. pertussis immunogenic antigens including but not limited to combinations of Pertussis toxin, filamentous hemagglutinin (FHA), pertactin (PRN), fimbriae (FIM), attachment pili, tracheal toxin (TCT) or other B. pertussis immunogenic antigens known in the art, and antigenic fragments thereof. See paragraph 8.
Claim 30-32: Makidon et al disclose the composition is formulated for intranasal administration or oral administration (paragraph 204). Makidon et al disclose that the composition can be administered by any route of administration (paragraph 251) such as transdermal, rectal injection via intravenous, subcutaneous or intraperitoneally (see paragraph 54).
Makidon et al does not disclose that the glucan is a high molecular weight glucose polymer, a particle size of about 3µm to about 10 µm or a particle size of 3 to 10 µm; claim 22: that the glucan has a molecular weight between 68 kDa and 680 kDa;  does not disclose claim 17 wherein the high molecular weight glucose polymer is configured to adhere to  the airway of a patient, by forming a gel in the presence in the presence of CO2 and aqueous acid; does not disclose claim 26,  wherein the high molecular weight glucose polymer is a 1,3-beta-glucan or 1,3-beta-glucan/1,6-beta-glucan copolymer.
 Sedmak et al disclose the production glucans such as 1, 3 and 1, 6 beta-glucans (see column 1 lines 13-27) from cell wall of Saccharomyces cerevisiae (baker’s yeast –
Upadhyay et al ( at page 211 column 1 3rd paragraph)  beta-glucans extracted from the cell walls of baker’s yeast are porous, 1-4 µm spherical shells composed primarily of beta 1,3/1,6-D-glucan.
Upadhyay et al disclose that for the beta-glucans to be phagocytosed by macrophages (the beta 1, 3 glucans serves as pathogen associated molecular patterns that engage dectin 1 receptors on macrophages, leading to their activation and the induction of immune response, Upadhyay p. 211 last paragraph of column 1), Upadhyay disclose they have to be in the appropriate size range of 1-10 µm (see Upadhyay page 213 under “particle size and zeta potential measurement of GP.  Upadhyay was able to obtain glucan particles comprising  beta 1,3/1,6-D-glucan were 2.9 to 6.1 µm. Upadhyay who discloses that to overcome the problem of particle aggregation in the isolation of  glucan particles from baker’s yeast, the aggregated particles can be sonicated. See page 212 under preparation of preparation of beta-glucan particles. Upadhyay et al ( at page 211 column 1 3rd paragraph) also disclose that beta-glucans extracted from the cell walls of baker’s yeast are porous, 1-4 µm spherical shells composed primarily of beta 1,3/1,6-D-glucan.
It will have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used a 1, 3-beta-glucan or 1, 3-beta-glucan/1, 6-beta-D-glucan having a particle size of about 3 µm to about 10 µm as the glucan in the vaccine composition of Makidon et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Makidon et al disclose that the vaccine comprises glucan immune modulator and Sedmak et al disclose that glucans have been shown to 
The motivation to use the 1,3-beta-glucan/1,6-beta-D-glucan or 1,3-beta-glucan having a particle size of about 3 µm to about 10 µm is that Upadhyay et al  disclose that for the beta-glucans to be  phagocytosed by macrophages (the beta 1,3 glucans serves as pathogen associated molecular patterns that engage dectin 1 receptors on macrophages, leading to their activation and the induction of immune response), Upadhyay disclose they have to be in the appropriate size range of 1-10 µm and Upadhyay et al  disclose how to  obtain glucan particles comprising  beta 1,3/1,6-D-glucan with particle size 2.9 to 6.1 µm and Upadhyay et al also disclose that beta-glucans extracted from the cell walls of baker’s yeast are porous, 1-4 µm spherical shells composed primarily of beta 1,3/1,6-D-glucan.
Since the 1, 3-beta-glucan/1,6-beta-D-glucan have a particle size of about 3 µm to about 10 µm i.e. 1-10 µm, 2.9 to 6.1 µm or 1-4 µm, the glucan particles will also have a molecular weight between 68 kDal and 680 kDal, absent any other evidence to the contrary.
Since the composition is formulated for intranasal administration said high molecular weight glucose polymer meets the structural limitation of the claims, said polymer will adhere to the airway of a patient by forming a gel in the presence in the of Co2 and aqueous said.



Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makidon et al. US 2018/0071380 3/15/2018 and Sedmak, Joseph James (hereinafter “Sedmak”) US 8753668 6/17/2014 and Upadhyay et al EXCLI J 2017; 16:210-228 as applied to claims 20, 22, 26-27, 30-32 above, further in view of Kapre et al US 2016/0303216 10/20/16.

Kapre et al disclose a vaccine composition, comprising B. pertussis antigens detoxified pertussis toxin (PT), a genetically detoxified pertussis adenylate cyclase toxin (ACT) and immunogenic oligosaccharide or fragment thereof derived from the lipooligosaccharide of B. pertussis having one or more of the antigenic determinants of the endotoxin wherein the vaccine composition induces a pertussis toxin-specific Th1/Th17 cell response (see paragraph 6, 14).
Kapre et al disclose that the ACT antigen is a C-terminal repeats-in-toxin domain (RTX) of ACT i.e. Kapre et al disclose the antigen AC-Hly (paragraph 15) wherein Hly stands for the pore forming repeat in toxin ((RTX) hemolysin (see paragraph 21). Kapre et al disclose that ACT is an importance virulence factor which acts like a force field against the immune system and immunization with ACT antigens are protective against B. pertussis. See paragraph 15 of Kapre et al.
It would have been prima facie obvious to a person or ordinary skill in the art as of the effective filing date to have added the ACT antigens including the pore forming repeat in toxin ((RTX) to the vaccine of the combination of Makidon et al and Sedmak and Upadhyay et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Kapre et al disclose that ACT is an importance virulence factor which acts like a force field against the immune system and immunization with ACT antigens are protective against B. pertussis.
                                                                                                                                                                                                 

Response to Applicants Argument
Applicants argue that Makidon shows a vaccine containing a B. pertussis antigen and “an effective amount of an immune modulator such as a high molecular weight glucose polymer or large particle adjuvant such as a glucan and that Makidon may 
Applicant’s argument is considered but is not persuasive. This is because claim 17 and 20 are silent with regards to glucan copolymers from baker’s yeast.	
Applicants state that as shown by Hanada (exhibit A) not all glucans are high molecular weight materials or large particle size and that glucans may be low molecular weight water soluble glucan or water insoluble glucan.
Applicant’s argument is considered but is not persuasive. The metes and bounds of high molecular glucose polymer is not clear (see indefinite rejection above under 35 USC 112 2nd paragraph). The instant independent claims do not disclose a particular molecular weight.
Applicant’s arguments with respect Grumezescu et al is moot because the rejections above do not include Grumezescu et al. Nonetheless, Applicant’s argument with respect to Grumezescu et al is still addressed. Grumeszescu discloses curdlan however, the combination of references disclose beta 1,3/1,6-D-glucan co-polymer from baker’s yeast. 
With respect to exhibit A. Hanada et al makes no mention of the molecular weight or particle size of 1,3-beta-glucan/1,6-beta glucan co-polymer from Baker’s yeast.
Applicants argue that Wang (exhibit C) teaches that sulfated yeast glucan from S. cerevisiae (sGSCs) “improved the immune functions and exhibited effective antioxidant activities in vitro and in vivo and that sGSCs with low MS and DS has better antioxidant and immunological activities than the other sGSCs, which would be explored as a potent antioxidant and immune enhancing agent and that SGSC1 significantly improved spleen and thymus indexes and the lymphocyte proliferation, effectively enhanced the percentage of CD4+ T cells, decreased the percentage of CD8+ T cells and elevated the Cd4+/CD8+ ratio when compared to higher molecular weight glucans and that in view of evidence of Wang that low molecular weight yeast glucans are particularly effective immune-enhancing agents a person of ordinary skill in the art would not have found it 
Applicant’s argument has been carefully considered but is not found persuasive. Wang et al is not cited in the instant rejection and thus does not teach away from combining the references set forth in the rejection. The experiment with GSC in Wang et al was carried out with sulfated yeast glycans and Claims 1, 17 and 20 do not state what molecular weight is encompassed by “high molecular weight” – for instance the instant specification refers to Curdlans as both medium molecular weight and high molecular weight. Futhermore, Wang et al does not mention anything about Curdlans and claim 17 and 20 do not require the high molecular weight glucose polymer to be derived from baker’s yeast. The combination of references disclose beta 1, 3/1, 6-D-glucan co-polymer from baker’s yeast with particle size of about 3µm to about 10µm and applicants specification teach that 1, 3-beta glucan/1,6-beta-glucan co-polymer is a high molecular weight glucose polymer. See paragraph 13 of the instant specification. 
The specification as filed does not make a distinction between unsulfated glycan and sulfated glycan i.e. sulfating of the yeast glucan in vitro as performed by Wang et al (see Wang et al under “preparation of sulfated glucan” at page 21584 which resulted in the low molecular weight sulfated glucan.
Sedmak et al disclose the production glucans such as 1, 3 and 1, 6 beta-glucans (see column 1 lines 13-27) from cell wall of Saccharomyces cerevisiae and that glucans have been shown to have immunopharmalogical activity in human and animals and yeast beta -glucans may stimulate the innate (non-specific) immune response of vertebrates and invertebrates via interaction with the Toll-like receptor Dectin-1 and Sedmak et al disclose enriched beta-(1, 3/1, 6) glucan copolymer cell wall product. Thus, Sedmak et al cited in the instant rejection disclose the enriched beta-(1, 3/1, 6) glucan copolymer cell wall product which is disclosed as having immunomodulating effects and said beta-(1, 3/1, 6) glucan copolymer is disclosed by Applicant’s own specification as being high molecular weight and nowhere does Sedmak et al teach about sulfated glucans i.e. the glucan modified in vitro with sulfation to obtain low molecular weight species.

Applicant’s argument has been considered but is not found persuasive. The combination of references disclose a high molecular weight glucose polymer. Makidon et al disclose the immunogenic composition can comprise an immune modulator such as glucan (paragraph 201). In addition, Makidon et al is not limited to the nanoemulsion adjuvant in paragraph 212 or 213 that is depicted in the example therein. Makidon et al disclose that high molecular weight Bordetella antigens in the compositions (paragraph 87-112). The reference to nanoemulsion in Makidon et al at paragraph 212 and 213 (Applicants’ argument on page 14 of the reply) is with respect to the oil in water nanoemulsion adjuvant which is combined with the antigens (see abstract) and has nothing to do with the glucan (Makidon paragraph 201) that can be added as immune modulator to the composition comprising said nanoemulsion adjuvant. 
According to Makidon et al the vaccine antigens are formulated in the nanoemulsion adjuvant (paragraph 218) but addition of nanoemulsion adjuvant does not exclude addition of components such as glucan (paragraph 201 – “immunogenic compositions of the invention can further comprise one or more immune modulators. Examples of immune modulators include, but are not limited to, chitosan and glucan”).
Instant claim 4 disclose  that the high molecular weight glucose polymer is a beta-glucan - Sedmak et al disclose the production glucans such as 1, 3 and 1, 6 beta-glucans  from cell wall of Saccharomyces cerevisiae  and disclose that glucans have been shown to have immunopharmalogical activity in human and animals and yeast beta -glucans may stimulate the innate (non-specific) immune response of vertebrates and invertebrates 
Applicants argue that Upadhyay states that the beta-glucan were prepared from yeast cells by acidic and alkaline extraction and either spray dried or lyophilized…The spray dried GP exhibited better characteristics in terms of uniformity, size rang (2.9 to 6.1 µm) and more than 75% particles were below 3.5 µm and it is not obvious that the beta-glucan particles of Sedmak are similar to those of Upadhyay and that Sedmak teaches that  Sedmak teaches that the methods for producing yeast beta-glucan employ an autolysis process followed by enzymatic treatment with one or more of a protease, glucanase or lipase and that the autolysis product is further processed with enzymes to produce a cell wall product enriched in beta-glycan and this beta (1,3/1,6) cell wall product is then dried e.g. spray dried with results in aggregation of the product particles of about 100-300 microns or larger and thus in order for a composition to be suitable for the formulation of Makidon it must form an emulsion of nanoscale droplets in a water-based continuous phase.
Applicant’s argument with regards to Upadhyay and Sedmak et al is not found persuasive. This is because the aggregation of glucan disclosed by Sedmak et al is solved by Upadhyay who discloses that to overcome the problem of particle aggregation, the glucan particles can be sonicated. See page 212 under preparation of preparation of beta-glucan particles. Moreover, beta 1, 3 glucans serves as pathogen associated molecular patterns that engage dectin 1 receptors on macrophages, leading to their activation and the induction of immune response (Upadhyay p. 211 last paragraph of column 1) and for the beta-glucans to be phagocytosed by macrophages they have to be in the appropriate size range of 1-10 µm (see Upadhyay page 213 under “particle size and zeta potential measurement of GP). Thus, one of ordinary skill in the art as of the effective filing date confronted with aggregated beta-glucan particles would have been able to size down the 
Applicant’s argument on page 15 that in order for a composition to be suitable for the formulation of Makidon, it must form an emulsion of nanoscale droplets in a water-based continuous phase is not found persuasive. This is because as mentioned above, it is the adjuvant that is a nanoemulsion, not the whole composition and Makidon et al disclose that glucan can be added to the vaccine comprising the Bordetella antigen and the nanoemulsion adjuvant. As stated above, antigens having very high molecular weight are used as antigens together with the nanoemulsion adjuvant – there is nothing in Makidon et al that discloses that all other components of the vaccine e.g. vaccine antigens and glucan have to be a certain particle size – as it is the adjuvant that is a nanoemulsion.
Makidon et al disclose that glucan can be added to the composition as an immune modulator. Upadhyay et al disclose that the beta-glucan particle size has to be in the appropriate size range of 1-10 µm in order to bind to receptor dectin 1 on macrophages and phagocytosed to thereby induce an immune response and any aggregation of beta-glucan during isolation from yeast cells can be eliminated using sonication to obtain the size that can be phagocytosed by said macrophages.
Applicant’s argument that Wolf (exhibit B1 and B2) shows that whole glucan particles IRI-1501 form large discrete particles in an aqueous formulation and do not form nanoemulsion is not found persuasive. This is because as discussed above, it is the adjuvant of Makidon et al that is a nanoemulsion adjuvant e.g. the exemplary nanoemulsion adjuvant W805EC (see paragraph 210 of Makidon). Upadhyay disclose that for the beta-glucan to bind its receptor on macrophages and to be phagocytosed in order to induce an immune response, the beta-glucan has to be 1-10 µm in size. Upadhyay teaches how to size down aggregates of the beta-glucan that form during 
Applicants state that Wolf provides evidence that pertussis vaccine, glucose polymer with a  2 to 4 µm beta glucan particle from S. cerevisiae (IRI-501) produced a significant increase in IgG antibodies against FHA in both the serum and lung supernatant when combined with acellular pertussis vaccine, while curdlan did not significantly increase levels of anti-FHA IgG antibodies and IR1501 produced a significantly greater increase in IgG antibodies against pertussis toxin in both serum and lung supernatant and that the results are unexpectedly superior to other glucose polymers.
Applicant’s argument has been considered but is not found persuasive. This is because the allegations of unexpected result is not commensurate with the scope of the claims. The instant claims do not disclose IRI-1501 purified whole glucan particle with 2 to 4 µm particle size. 
Claim 17 and 20 does not even recite that the particle is a beta glucan particle from baker’s yeast. In addition, the molecular weight of IRI-1501 is not disclosed in the claims and it is not disclosed in the specification or in Wolf that IRI-1501 has a molecular weight of between 68 kdal and 680 kdal. In addition, while IRI-1501 has a particle size of 2 to 4 µm, Upadhyay disclose a size range of 2.6 to 6.1 µm which encompasses values other than the 2 to 4 µm of IRI-1501.
It is noted that while the instant specification discloses IRI-1501, the instant specification does not disclose the particle size as to 2 to 4 µm and the molecular weight.
IRI-1501 is disclosed by Wolf to be a whole yeast glucan particle. 
With respect to whole yeast glucan particles in general, Yan et al. (Expert Opinion on Biological Therapy, 5:5, 691-702) at page 694 figure 3 legend and column 1 under section 2.3 disclose that a whole glucan particle derived from yeast is a highly purified yeast cell wall ghost that is 2 -4 µm in diameter and is an insoluble particle and is a hollow sphere.

 In addition, in claim 3 while the high molecular weight glucose polymer is soluble or dispersible in water or aqueous base, the whole glucan particle is insoluble as evidenced by Yan et al. As evidenced by Yan et al whole glucan particles comprise 1, 3 beta glucan polymer and 1, 3 beta glucan/1,6-beta-glucan copolymer. See Yan et al under section 2.2 to section 2.5 making a distinction between whole glucan particles and beta-glucan particle.
Claim 1 recites that the high weight glucose polymer is a 1,3 beta glucan/1,6-beta-glucan copolymer which is distinct from IRI-1501 which is a whole glucan particle that comprises both 1, 3 beta glucan polymer and 1,3 beta glucan/1,6-beta-glucan copolymer.
Thus, the data obtained in Wolf with whole glucan particles and the evidence of unexpected result presented by Applicants via Wolf is not commensurate with the scope of the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." See MPEP 716.02(d).
While all of Applicants arguments with respect to unexpected results have been considered but are not persuasive for the reasons set forth above, examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results. See MPEP 716.01 (c ) (II) and MPEP 716.02(g).
Applicants argue that  the Examiner relies on Higashi to show that curdlan induces Th17 differentiation, and on Grumezescu to show that curdlan forms a sticky gel and that the prior art of record does not show that large particle glucose polymer adjuvants e.g. yeast derived large particle glucose polymers have the unexpected property of producing increased levels of IgG antibodies against FHA and PT in the serum and the lung supernatant and increased IgG antibodies in the bone marrow as compared to curdlan.

Applicants with regards to Higashi and Grumezescu are moot because they are no longer cited in the instant rejection. Applicant’s argument has been considered but is not found persuasive. This is because the evidence supporting unexpected results is not commensurate with the scope of the claims for the reasons set forth above. In addition, claims 1, 17 and 20 do not recite that the high molecular weight glucose polymer is the whole glucan particle IRI-1501and claims 1, 17 and 20 do not disclose that the B. pertussis antigens are FHA and PT
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The instant specification does not provide written description support for high weight glucose polymer 1,3-beta-glucan/1,6-beta-glucan polymer derived from baker’s yeast with a particle size of 3µm to about 10µm as being soluble or dispersible in water or aqueous base, and gellable in the presence of CO2 and aqueous acid.
Paragraph 49 of the specification discloses that curdlan, a 1, 3-beta-glucan derived from Alcaligenes faecalis, has immunostimulatory properties and forms a "sticky" gel at a neutral pH, or at an acidic pH in the presence of CO.sub.2. 
In addition with respect to claim 2, Curdlan a glucan derived from Alcaligenes faecalis is disclosed as having a molecular weight of 68 kDal and 680 kDal. See paragraph 78 under examples disclosing “Curdlan, as used herein is a medium molecular weight glucan polymer, i.e., a polymer with a molecular weight of between 68 kDal and 680 kDal”.
For these reasons, claims 2 and 3 are drawn to new matter because the specification does not disclose that 1, 3-beta-glucan/1, 6-beta glucan from baker’s yeast d with a particle size of 3µm to about 10µm has a molecular weight of 68 kDal and 680 kDal and being soluble or dispersible in water or aqueous base, and gellable in the presence of CO2 and aqueous acid.







(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17, 20, 22 and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “high molecular weight glucose polymer” is not clear. The instant claims and the specification does not define what the lower and upper limits are with respect to the “high molecular weight glucose polymer”.
This is confusing because Applicants in the reply filed 9/15/21 state that the specification defines curdlan as “a medium weight glucan polymer i.e. a polymer with a molecular weight between 68 kDal and 680 kDal”.  See page 17 of the reply.
However, the instant specification also discloses that high molecular weight glucose has a molecular weight of between 68 kDal and 680 kDal and refers to medium weight molecular weight glucose polymer may be a medium molecular weight glucan polymer with a molecular weight between 68 kDal and 680 kDal. See paragraph 49.

 With respect to claim 2 and 22, the instant specification disclose that glucan polymer with a molecular weight of between 68 kDal and 680 kDal is a medium weight glucose polymer and is an example of a “high molecular weight glucose polymer”. It is not clear how a molecular weight of between 68 kDal and 680 kDal is both a medium and high molecular weight. This is especially confusing since Applicants in the reply filed 9/15/21 that Curdlan, a glucan polymer is a “medium molecular weight glucan polymer”.

Claim 5 and 6 recites the limitation “1,3-beta-glucan polymer” and "1,3-beta-glucan/1,4-beta-glucan copolymer".  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite “1,3-beta-glucan polymer” and "1,3-beta-glucan/1,4-beta-glucan copolymer".
The term "about" in claim 1 and 17 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The lower and upper limit for “about” with respect to the particle size is not defined in the specification and thus one of ordinary skill in the art would not be apprised of the metes and bounds of the invention.








(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 does not further limit the scope of claim 1 because the glucose polymer listed in claim 1 is a beta-glucan.
Claim 5 reciting that the high molecular weight glucose polymer is 1,3-beta-glucan polymer does not include all the limitations of claim 1 which requires that the high molecular weight glucose polymer is 1,3-beta-glucan/1,6-beta glucan copolymer.
Claim 6 reciting that the high molecular weight glucose polymer is 1,3-beta-glucan polymer  or is a 1,3-beta-glucan/1,4-beta-glucan polymer does not include all the limitations of claim 1 which requires that the high molecular weight glucose polymer is 1,3-beta-glucan/1,6-beta glucan copolymer.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,824,688 (‘688 patent). The ‘688 patent discloses a vaccine composition comprising 1, 3-beta-glucan/1, 6-beta-glucan copolymer derived from fungi wherein the glucans are low molecular weight glucans of less than 100 kDa or less than 80 kDA or less than 70 kDA or less than 60, 50, 40, 30, 25, 20, or 15 kDa and conjugated to a carrier protein pertussis antigen and further comprise Bordetella pertussis antigens PT, FHA pertactin and/or agglutinogens 2 and 3.  See column 2 lines 32-67, column 3, column 4 lines 1-24, column 10 lines 62-64 and column 11 lines 18-22.

Status of Claims
Claims 1-6, 8-17, 20, 22, 26-35 are rejected. Claims 18-19 are withdrawn. Note: Claims 33-35 are free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645